DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by US 10,509,349 to Izumiya et al..
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Izumiya teaches:
(claim 1)	An image forming apparatus (1) comprising:
a pressure roller (64);
a driving unit (65) that drives rotation of the pressure roller;
	an endless fuser belt (61);
	a pressing member (63) that is provided inside of the endless fuser belt to be opposite to the pressure roller and forms a nip portion where the fuser belt and the pressure roller come into contact with each other;
	a pressing force adjustment mechanism (68) that adjusts a pressing force that presses one of the pressure roller and the pressing member to the other;
	a detector (67) that detects a rotational load of the fuser belt (by measuring rotational speed); and
a pressing force controller (68) that controls the pressing force adjustment mechanism such that the pressing force (inter-shaft distance is decreased) is higher in an overload state where the rotational load of the fuser belt detected by the detector is equal to or more than a predetermined value (reference rotation speed Vbt) than in a normal state where the rotational load of the fuser belt is less than the predetermined value (FIG.5, col. 10 lines 44-64);
(claim 2)	wherein the pressing force controller controls the pressing force adjustment mechanism such that the pressing force while the pressure roller accelerates or decelerates (due to a decrease in intra-shaft distance) is higher than the pressing force in the normal state (FIG.5);
(claim 3)	wherein the pressing force controller controls the pressing force adjustment mechanism such that the pressing force while a recording medium passes through the nip portion is higher than the pressing force in the normal state.
(claim 4)	wherein the pressing force controller causes the pressing force adjustment mechanism to start adjusting the pressing force before the pressure roller starts accelerating or at a same time as the pressure roller starts accelerating (when no sheet is passing, e.g. intra sheet interval; col. 11 lines 11-13);
(claim 5)	wherein the pressing force controller causes the pressing force adjustment mechanism to start adjusting the pressing force before the pressure roller starts decelerating or at a same time as the pressure roller starts decelerating (when no sheet is passing, e.g. intra sheet interval; col. 11 lines 11-13);
(claim 6)	wherein the pressing force controller causes the pressing force adjustment mechanism to continue the pressing force higher than the pressing force in the normal state for a predetermined time (during the time it takes to restore the rotation speed to the reference rotation speed);
(claim 7)	wherein the detector detects the rotational load of the fuser belt based on a rotation torque of the pressure roller (col. 10 lines 40-43);
(claim 8)	wherein the detector detects the rotational load of the fuser belt based on a cumulative number of rotations of the pressure roller (FIG. 7; col. 11 lines 56-65); and
(claim 9)	wherein the detector detects the rotational load of the fuser belt based on a cumulative number of sheets of the recording medium that passes through the nip portion (FIG.7; col. 11 lines 56-65).

Regarding claims 10-18, Izumiya teaches the claimed method, since it has been held that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
	
	 Regarding claim 19, Izumiya teaches a non-transitory computer-readable recording medium (ROM, 103) encoded with a pressing force control program executed by a computer that controls an image forming apparatus (col. 3 lines 57-63), the image forming apparatus including a pressure roller, a driving unit that drives rotation of the pressure roller, an endless fuser belt, a pressing member that is provided inside of the endless fuser belt to be opposite to the pressure roller and forms a nip portion where the fuser belt and the pressure roller come into contact with each other, and a pressing force adjustment mechanism that adjusts a pressing force that presses one of the pressure roller and the pressing member to the other, the pressing force control program causing the computer to execute a detection step of detecting a rotational load of the fuser belt, and a pressure step of controlling the pressing force adjustment mechanism such that the pressing force is higher in an overload state where the rotational load of the fuser belt detected by the detection step is equal to or more than a predetermined value than in a normal state where the rotational load of the fuser belt is less than the predetermined value (see claim 1, above). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arlene Heredia/Primary Examiner, Art Unit 2852